Citation Nr: 1540419	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-07 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to non-service-connected pension benefits.


REPRESENTATION

The Appellant is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 



INTRODUCTION

The Appellant served on active duty from March 1974 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, on behalf of the RO in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Pursuant to his above-captioned claim, the Appellant was provided a VA examination in September 2012 to determine his employability given his various nonservice-connected disabilities.  The September 2012 examiner limited the rendered opinion to the Appellant's diabetes and gastroesophageal reflux disease.  The examiner acknowledged that the Appellant experienced a variety of orthopedic disabilities, but deferred to an orthopedic examiner with respect to an opinion as to the Appellant's employability wherein those orthopedic disabilities were considered. 

In November 2013, the Appellant was provided a series of VA examinations to assess his employability wherein his nonservice-connected orthopedic disabilities were considered.  At the conclusion of each examination, the examiner opined that the Appellant did not "appear" unemployable due to these disabilities, explaining that the Appellant "appears capable of sedentary work."

The September 2012 VA examination did not include consideration of all of the Appellant's disabilities and, thus, it is based on an incomplete factual predicate.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  As such, it is inadequate for purposes of adjudicating the Appellant's claim at issue herein.  With respect to the November 2013 VA examinations, the examiner's use of the word "appears" in rendering the opinions is too equivocal to be probative in this matter.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim) Bostain v. West, 11 Vet. App. 124, 127 (1998) (holding that a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  Further, the November 2013 VA examiner's opinion that the Appellant "appears capable of sedentary work," without any elaboration, is conclusory.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  Consequently, the Board finds that the November 2013 VA examinations are inadequate for purposes of adjudicating the Appellant's above-captioned claim.

Based on the above, the Board finds that a remand is required in order to provide the Appellant another VA examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must schedule the Appellant for a VA examination to detect and assess the Appellant's nonservice-connected disabilities.  The examiner must elicit from the Appellant, and record for clinical purposes, a full work and educational history.  Based on a clinical examination, a review of the evidence of record, and with consideration of the Appellant's statements, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Appellant's nonservice-connected disabilities, considered collectively, render him permanently and totally disabled. 

The examiner is advised that, if there are disabilities that resulted from the Appellant's own willful misconduct (i.e., substance abuse), the examiner should identify any such disabilities and, to the extent possible, exclude those from consideration.

All rendered opinions must be accompanied by a thorough rationale.

2.  The AOJ must notify the Appellant that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Appellant does not report for a scheduled examination, documentation must be obtained and associated with his claims file that shows that notice scheduling the examination was sent to the last known address.  Documentation must also be obtained and associated with his claims file indicating whether any notice that was sent was returned as undeliverable. 

3.  Once the above actions have been completed, the AOJ must re-adjudicate the Appellant's claim on appeal, taking into consideration all of the relevant evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Appellant.  After the Appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

